The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 2, 2014

                                       No. 04-13-00585-CR

                                        Michael SUTTON,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 08-2137-CR
                                 William Old, Judge Presiding

                                          ORDER
        Appellant Michael Sutton is advised he has the right to review the appellate record to
assist him in preparing a pro se brief in response to the Anders brief filed by court-appointed
counsel. If appellant desires to exercise this right, he must file a written request for access to the
record with this court by July 17, 2014. The request must reference this appeal and be mailed to:

               Fourth Court of Appeals
               300 Dolorosa, Suite 3200
               San Antonio, Texas 78232

       Appellant’s pro se brief, was due on June 19, 2014. However, if appellant timely
requests access to the record, the deadline to file appellant’s pro se brief will be reset.


                                                       _________________________________
                                                       Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court